





 
 
 
Notice of Grant of Restricted Stock Unit Award
 
BROADCOM INC.
Under the Broadcom Corporation
 
1320 Ridder Park Drive
2012 Stock Incentive Plan
 
San Jose, CA 95131



 
 
 
 
GRANTEE NAME: <Participant Name>
 
Grant Date:
<Grant Date>
GRANTEE ID: <Employee ID>
GRANT NUMBER: <Client Grant ID> 
 
Number of Restricted Stock Units:
<Number of Awards Granted>



On the grant date shown above, Broadcom Inc., a Delaware corporation (the
“Company”), granted to the grantee identified above (“you” or the “Participant”)
the number of restricted stock units shown above (the “RSUs” or “Restricted
Stock Units”) under the Broadcom Corporation 2012 Stock Incentive Plan, as
amended (the “Plan”). If and when it vests, each RSU entitles you to receive one
share of the Company’s common stock (each, a “Share”).
Subject to the terms of the attached Restricted Stock Unit Award Agreement, the
RSUs will vest as follows if you have not incurred a Termination of Services
prior to the applicable time of vesting:
[insert vesting provisions]
By accepting this award electronically through the Plan service provider’s
online grant acceptance process:
(1) You agree that the RSUs are governed by this Notice of Grant and the
attached Restricted Stock Unit Award Agreement (including Exhibits and Annexes
thereto and together with the Notice of Grant, the “Agreement”) and the Plan.
(2) You have received, read and understand the Agreement, the Plan and the
prospectus for the Plan.
(3) If you are an employee providing services in the U.S., you agree in Section
3.12 of the Agreement to the arbitration agreement contained in Exhibit B of the
Agreement, which requires you to arbitrate most disputes with the Company or any
subsidiary.
(4) You agree that the Company, in its sole discretion, may satisfy any
withholding obligations in respect of the RSUs and any other restricted stock
units, if any, granted to you prior to the Grant Date under the Plan or any
other Company equity incentive plan (each, a “Prior Award”) in accordance with
Section 2.6 of the Agreement by (i) withholding Shares otherwise issuable to you
upon vesting of the RSUs or such Prior Award, (ii) instructing a broker on your
behalf to sell Shares issuable to you upon vesting of the RSUs or such Prior
Award and submit proceeds of such sale to the Company or (iii) using any other
method permitted by Section 2.6 of the Agreement, the Plan or the equity
incentive plan pursuant to which such Prior Award was granted.
(5) You agree to accept as binding all decisions or interpretations of the Plan
Administrator or its delegate regarding any questions relating to the Plan or
the Agreement, including, if you provide services outside the United States, the
global provisions and any specific provisions for the country in which you
provide services, attached to the Agreement as Exhibit A.
(6) You have read and agree to comply with the Company’s Insider Trading Policy.


Capitalized terms not specifically defined in this Notice shall have the
meanings specified in the Plan or the Agreement.


1


Broadcom Plan RSU Agreement (2019.12)

--------------------------------------------------------------------------------






BROADCOM CORPORATION
2012 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Broadcom Inc., a Delaware corporation (the “Company”), pursuant to its Broadcom
Corporation 2012 Stock Incentive Plan, as amended from time to time (the
“Plan”), has granted to the grantee indicated in the attached Notice of Grant
(the “Notice of Grant”) an award of restricted stock units (“Restricted Stock
Units” or “RSUs”). The RSUs are subject to all of the terms and conditions set
forth in this Restricted Stock Unit Award Agreement (including Exhibits and
Annexes hereto and together with the Notice of Grant, the “Agreement”) and the
Plan.
BY ACCEPTING THIS AWARD, YOU CONSENT TO THE USE AND SHARING OF YOUR PERSONAL
DATA AS SET FORTH IN THE APPLICABLE PROVISIONS IN EXHIBIT A
ARTICLE I
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined in this
Agreement shall have the meanings specified in the Plan or in the Notice of
Grant, unless the context clearly requires otherwise.
(a)    “Termination of Consultancy” shall mean the time when the engagement of
Participant as a consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, disability, or retirement, but excluding: (a)
terminations where there is a simultaneous employment or continuing employment
of Participant by the Company or any Subsidiary, and (b) terminations where
there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Participant and the Company or any
Subsidiary. The Plan Administrator, in its absolute discretion, shall determine
the effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.
(b)    “Termination of Directorship” shall mean the time when Participant, if he
or she is or becomes a non-employee director of the Board, ceases to be a
director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement. The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to non-employee
directors.
(c)    “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of Participant by the Company
or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Subsidiary. The Plan Administrator,
in its absolute discretion, shall


1


Broadcom Plan RSU Agreement (2019.12)

--------------------------------------------------------------------------------





determine the effect of all matters and questions relating to Termination of
Employment, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Employment.
(d)    “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
1.2    General. Each Restricted Stock Unit represents the right to receive one
Share if and when it vests. The Restricted Stock Units shall not be treated as
property or as a trust fund of any kind.
1.3    Incorporation of Terms of Plan. RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II


GRANT OF RESTRICTED STOCK UNITS
2.1    Grant of RSUs. In consideration of your continued employment with or
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the Grant Date set forth in the Notice of Grant
(the “Grant Date”), the Company granted to you the number of RSUs set forth in
the Notice of Grant.
2.2    Company’s Obligation to Pay. Unless and until the RSUs will have vested
in the manner set forth in Article II hereof, you will have no right to payment
of any such RSUs. Prior to actual payment of any vested RSUs, such RSUs will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.
2.3    Vesting Schedule. Subject to Sections 2.4 and 3.12, your RSUs will vest
and become nonforfeitable with respect to the applicable portion thereof
according to the vesting schedule set forth in the Notice of Grant (the “Vesting
Schedule”) as long as you have not had a Termination of Services prior to the
vesting date for such portion. Unless otherwise determined by the Plan
Administrator, employment or service for a portion, even a substantial portion,
of any vesting period will not entitle you to any proportionate vesting or avoid
or mitigate a termination of rights and benefits upon or following a Termination
of Services as provided in Section 2.5 below or under the Plan.
2.4    Change in Control Treatment. In the event the successor corporation in a
Change in Control refuses to assume or substitute for the RSUs in accordance
with Section II.A of Article Three of the Plan, the RSUs will vest as of
immediately prior to such Change in Control.
2.5    Forfeiture, Termination and Cancellation upon Termination of Services.
Upon your Termination of Services for any or no reason, any then-unvested RSUs
(after giving effect to any accelerated vesting pursuant to Section 2.4) will be
automatically forfeited, terminated and cancelled as of the applicable
termination date without payment of any consideration by the Company, and you,
or your beneficiary or personal representative, as the case may be, shall have
no further rights hereunder.
2.6    Payment after Vesting.
(a)    On or before the tenth (10th) day following the vesting of any Restricted
Stock Units pursuant to Section 2.3, 2.4 or 3.2, the Company shall deliver to
the Participant a number of Shares equal


2


Broadcom Plan RSU Agreement (2019.12)

--------------------------------------------------------------------------------





to the number of Restricted Stock Units that so vested, unless such Restricted
Stock Units terminate prior to the given vesting date pursuant to Section 2.5.
Notwithstanding the foregoing, in the event Shares cannot be issued because of
the failure to meet one or more of the conditions set forth in Section 2.8(a),
(b) or (c) hereof, then the Shares shall be issued pursuant to the preceding
sentence as soon as administratively practicable after the Plan Administrator
determines that Shares can again be issued in accordance with Sections 2.8(a),
(b) and (c) hereof. Notwithstanding any discretion in the Plan, the Notice of
Grant or this Agreement to the contrary, upon vesting of the RSUs, Shares will
be issued as set forth in this section. In no event will the RSUs be settled in
cash.


(b)     Notwithstanding anything to the contrary in this Agreement or the
agreements evidencing any Prior Awards, the Company shall be entitled to require
you to pay any sums required by applicable law to be withheld with respect to
the RSUs, the issuance of Shares or with respect to any Prior Awards. Such
payment shall be made in such form of consideration as determined by the Company
in its sole discretion, including:
(i)     Cash or check;
(ii)    Surrender or withholding of Shares otherwise issuable under the RSUs or
Prior Awards, as applicable, and having an aggregate fair market value on the
date of delivery sufficient to meet the withholding obligation, as determined by
the Company in its sole discretion;
(iii)    Other property acceptable to the Company in its sole discretion
(including cash resulting from a transaction (a “Sell to Cover”) in which the
Company, on your behalf, instructs Fidelity Stock Plan Services, LLC or one of
its affiliates or another agent selected by the Company (collectively, the
“Agent”) to sell a number of Shares issued to you sufficient to meet the
withholding obligation, as determined by the Company in its sole discretion, and
to remit proceeds of such sale to the Company sufficient to satisfy the
withholding obligation); or
(iv)     By deduction from other compensation payable to you.
If the Company requires or permits a Sell to Cover:
(A)     You hereby appoint the Agent as your agent and direct the Agent to (1)
sell on the open market at the then prevailing market price(s), on your behalf,
promptly after any RSUs (or Prior Awards) vest, such number of the Shares that
are issued in respect of such RSUs (or subject to or issued in respect of such
Prior Awards) as the Agent determines will generate sufficient proceeds to cover
(x) any estimated tax, social insurance, payroll, fringe benefit or similar
withholding obligations with respect to such vesting and (y) all applicable fees
and commissions due to, or required to be collected by, the Agent with respect
thereto and (2) in the Company’s discretion, apply any remaining funds to your
federal tax withholding or remit such remaining funds to you.
(B)    You hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of Shares to be sold
pursuant to subsection (A) above. You understand that to protect against
declines in the market price of Shares, the Agent may determine to sell more
than the minimum number of Shares needed to generate the required funds.
(C)    You understand that the Agent may effect sales as provided in subsection
(A) above in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to your account. In addition, you
acknowledge that it may not be possible to sell Shares as provided in subsection
(A) above due to (1) a legal or contractual restriction applicable to the Agent,


3


Broadcom Plan RSU Agreement (2019.12)

--------------------------------------------------------------------------------





(2) a market disruption, or (3) rules governing order execution priority on the
national exchange where the Shares may be traded. In the event of the Agent’s
inability to sell Shares, you will continue to be responsible for the timely
payment to the Company and/or its affiliates of all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld, including but not limited to those amounts specified in subsection (A)
above.
(D)     You acknowledge that, regardless of any other term or condition of this
Section 2.6(b), neither the Company nor the Agent will have any liability to you
for (1) special, indirect, punitive, exemplary, or consequential damages, or
incidental losses or damages of any kind, (2) any failure to perform or for any
delay in performance that results from a cause or circumstance that is beyond
its reasonable control, or (3) any claim relating to the timing of any Sell to
Cover, the price at which Shares are sold in any Sell to Cover, or the timing of
the delivery to you of any Shares following any Sell to Cover. Regardless of the
Company’s or any Subsidiary’s actions in connection with tax withholding
pursuant to this Agreement, you acknowledge that the ultimate responsibility for
any and all tax-related items imposed on you in connection with any aspect of
the RSUs (and any Prior Awards) and any Shares issued upon vesting of the RSUs
(or subject to or issued in respect of your Prior Awards) is and remains your
responsibility and liability. Except as expressly stated herein, neither the
Company nor any Subsidiary makes any commitment to structure the RSUs (or any
Prior Award) to reduce or eliminate your liability for tax-related items.
(E)    You hereby agree to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 2.6(b). The Agent is a third-party
beneficiary of this Section 2.6(b).
This Section 2.6(b) shall survive termination of this Agreement until all tax
withholding obligations arising in connection with this Award have been
satisfied.
The Company shall not be obligated to deliver any Shares to you unless and until
you have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes required to be withheld in connection with the grant or
vesting of the RSUs.
2.7    Rights as Stockholder. As a holder of RSUs you are not, and do not have
any of the rights or privileges of, a stockholder of the Company, including,
without limitation, any dividend rights or voting rights, in respect of the RSUs
and any Shares issuable upon vesting thereof unless and until such Shares shall
have been actually issued by the Company to you. No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section II.A of Article Three of the
Plan.


2.8    Conditions to Delivery of Shares. Subject to Section VI of Article Five
of the Plan, the Shares deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued Shares or issued Shares which have
then been reacquired by the Company. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any Shares
deliverable hereunder prior to fulfillment of all of the following conditions:


(a)    The admission of such Shares to listing on all stock exchanges on which
the Shares are then listed;


(b)    The completion of any registration or other qualification of such Shares
under any state, federal or foreign law or under rulings or regulations of the
Securities and Exchange


4


Broadcom Plan RSU Agreement (2019.12)

--------------------------------------------------------------------------------





Commission or of any other governmental regulatory body, which the Plan
Administrator shall, in its absolute discretion, deem necessary or advisable;


(c)    The obtaining of any approval or other clearance from any state, federal
or foreign governmental agency which the Plan Administrator shall, in its
absolute discretion, determine to be necessary or advisable;


(d)    The receipt by the Company of full payment for such Shares, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 2.6 hereof; and


(e)    The lapse of such reasonable period of time following the vesting of any
Restricted Stock Units as the Plan Administrator may from time to time establish
for reasons of administrative convenience.


ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Plan Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Plan Administrator in good faith
shall be final and binding upon you, the Company and all other interested
persons. No member of the Plan Administrator or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the RSUs.
3.2    Adjustments Upon Specified Events. In addition, upon the occurrence of
certain events relating to the Shares contemplated by Section V.E of Article One
and Section II of Article Three of the Plan (including, without limitation, an
extraordinary cash dividend on such Shares), the Plan Administrator shall make
such adjustments as the Plan Administrator deems appropriate in the number of
Restricted Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Restricted Stock Units. You acknowledge
that the RSUs are subject to modification and termination in certain events as
provided in this Agreement and Articles One and Three of the Plan.
3.3    Grant is Not Transferable. Your RSUs may not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of the RSUs, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, the RSUs will terminate
immediately and will become null and void.
3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at the Participant’s last address
reflected on the Company’s records, including any email address. By a notice
given pursuant to this Section 3.4, either party may hereafter designate a
different address for notices to be given to that party. Any notice


5


Broadcom Plan RSU Agreement (2019.12)

--------------------------------------------------------------------------------





to the Company shall be deemed given when actually received. Any notice given by
the Company shall be deemed given when sent via email or 5 U.S. business days
after mailing.
3.5    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.6    Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. You acknowledge that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state and
foreign securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the RSUs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.    
3.8    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Plan
Administrator or the Board, provided, that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the RSUs in any material way without your prior
written consent.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the RSUs and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by and necessary to comply with applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall be interpreted as forming an employment or service contract with the
Company or any Parent or Subsidiary or as conferring upon you any right to
continue to serve as an employee or other service provider of the Company or any
of its Subsidiaries.
3.12    Dispute Resolution. By accepting the RSUs, if you are an employee
providing services in the U.S., you agree to the provisions of, and to be bound
by, the Broadcom Inc. Employment Arbitration Agreement attached as Exhibit B
hereto (the “Arbitration Agreement”). In the event you violate the Arbitration
Agreement, any unvested RSUs will thereupon be cancelled for no consideration.


6


Broadcom Plan RSU Agreement (2019.12)

--------------------------------------------------------------------------------





3.13    Entire Agreement. The Plan, the Notice of Grant and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.
3.14    Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Plan Administrator determines that the RSUs (or any portion thereof)
may be subject to Section 409A, the Plan Administrator shall have the right in
its sole discretion (without any obligation to do so or to indemnify you or any
other person for failure to do so) to adopt such amendments to the Plan or this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the Plan
Administrator determines are necessary or appropriate either for the RSUs to be
exempt from the application of Section 409A or to comply with the requirements
of Section 409A.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs, and
rights no greater than the right to receive the Shares as a general unsecured
creditor with respect to RSUs, as and when payable hereunder.


3.16    Additional Terms for Participants Providing Services Outside the United
States. To the extent you provide services to the Company or a Subsidiary in a
country other than the United States, the RSUs shall be subject to such
additional or substitute terms as shall be set forth for such country in Exhibit
A attached hereto. If you relocate to one of the countries included in Exhibit A
during the life of the RSUs, Exhibit A, including the provisions for such
country, shall apply to you and the RSUs, to the extent the Company determines
that the application of such provisions is necessary or advisable in order to
comply with applicable law or facilitate the administration of the Plan. In
addition, the Company reserves the right to impose other requirements on the
RSUs and the Shares issued upon vesting of the RSUs, to the extent the Company
determines it is necessary or advisable in order to comply with local laws or
facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.






* * * * *








7


Broadcom Plan RSU Agreement (2019.12)

--------------------------------------------------------------------------------






EXHIBIT A
TO BROADCOM CORPORATION
2012 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT




This Exhibit A includes (i) additional terms and conditions applicable to all
Participants providing services to the Company or a Subsidiary outside the
United States, and (ii) additional terms applicable to Participants providing
services to the Company or a Subsidiary in the countries identified below.


A - 1


Broadcom Plan RSU Agreement (2019.12)

--------------------------------------------------------------------------------






EXHIBIT B


BROADCOM INC. EMPLOYMENT ARBITRATION AGREEMENT






B - 1


Broadcom Plan RSU Agreement (2019.12)